Title: To Benjamin Franklin from V. Dulongprey, Coney & fils, 21 June 1777
From: Dulongprey, V., Coney & fils
To: Franklin, Benjamin


Monsieur
A Cherbourg ce 21 Juin 1777.
Depuis la lettre que nous avons eu l’honneur de vous ecrire le 18 du courant, nous nous trouvons obligée de vous faire part d’un evenement qui s’est passé le mesmes jours sur les 9 heures du soir. Est entré dans notre port une chalouppe avec 13 hommes de l’equipage d’une yalle angloisse Moülliée sur notre rade qui se sont rendus de suittes avec ardeur et enpressement le long du corsaire americain et de sa prisse et ont voulu faire violence pour entrer a bord dans le dessein, (soit disant) de vouloir y mettre le feu. Nous n’avons aucunes connaissance comment cette action a commencé; un Chaccun etant tant a bord du corsaire que dans la prisse sur ces garde de crainté de surprisse. Voyant arriver ces 13 anglois efrenée qui venoient avec atroupement dans leurs bord il les ont repoussée; et a l’aide de la Garde militaire ils ont été arrestée et conduit en prison.
Le lendemain matin 19 du courant il est sorti du port un bateau lamaneur pour aller reconnoitre leurs navire qui etoit toujours resté ancré en rade a la porte d’un bon coup de fusil qu’on disoit estre un corsaire anglois. Le pilotte etant arrivé a bord a reconnu qu’il etoit armé de huit pierriers ayant pour lors que 6 hommes qui ont dit que leurs Capitaine avec le relant de l’equipage etoient descendu a terre. Et sur ce qu’on leurs a dit qu’il avoient été arrestée et mis en prison pour avoir voulu executer de mauvais desseins, ils ont pris le parti d’entrer dans le port pour prendre connaissance de ce qu’il s’etoit passé; a l’aide du pilotte lamaneur et De ces matelots qui ont aide a le mettre a la voille et a l’entrer dans le port.

Monsieur Notre Commendant qui a pris connaissance de tout ce qui s’est passé relativement a cette afaire ayant reconnu que les 6 matelots entrée avec le Navire n’etoit point coupable de la mechante action imputée aux autres leurs a declaré de se comporter avec prudence padant Leurs Sejour en ce port et de partir aux plutost afin d’eviter de nouveaux malheur.
La grande proximité de notre scituation avec l’engleterre nous occasionnera souvent de pareils desagrement et ils est a propos d’envoyer la prisse et le corsaire dans un autre port afin de n’estre pas exposé a la mauvaise humeur des anglois. Nous sommes en attendant l’honneur de votre reponse. Nous avons l’honneur d’estre avec respect Monsieur. Vos tres humbles et obeissants serviteurs
V. Dulongprey Coney et fils
 
Addressed: A Monsieur / Monsieur Le Docteur / franklin maison de / Monsieur de Chaumont / A passy / proche paris
